Opinion by
Dallinger, J.
It was stipulated that certain items consists of koros, incense burners, photo frames, and bookends chiefly used on the table or in the household for utilitarian purposes. The claim at 40 percent ad valorem under paragraph 339 was therefore sustained. Koros (incense burners) and lamp-stands, plated with silver, were held dutiable at 50 percent under paragraph 339. Woolworth v. United States (T. D. 47857), United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), and Dow v. United States (id. 282, T. D. 46816) cited.